Mercure, J. P., Crew III, White, Spain and Carpinello, JJ.,
concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice for a period of three months, effective immediately, and until further order of this Court; and it is further ordered that respondent, while so suspended, is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he is forbidden to appear as attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any *943advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of suspended attorneys.